

AMENDMENT TO THE
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amendment (this “Amendment”) is made and entered into as of August 8, 2016,
by and between Astoria Financial Corporation, a Delaware corporation (the
“Company”), and Alan P. Eggleston (the “Executive”).
WHEREAS, the Company and the Executive have entered into that certain Amended
and Restated Employment Agreement, dated as of October 16, 2014 (the “Employment
Agreement”);
WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of October 28, 2015 (the “Merger Agreement”), with New York Community
Bancorp, Inc., a Delaware corporation (“Parent”), pursuant to which, at the
Effective Time (as defined in the Merger Agreement), the Company will merge with
and into Parent, with the Parent surviving (the “Merger”);
WHEREAS, in connection with the Merger, the Company and the Executive desire to
amend the Employment Agreement as set forth herein; and
WHEREAS, Section 5.2 of the Company Disclosure Schedule (as defined in the
Merger Agreement) permits the adoption of this Amendment.
NOW, THEREFORE, pursuant to Section 25 of the Employment Agreement, the
Employment Agreement is hereby amended as follows, effective as of immediately
prior to the Effective Time (as defined in the Merger Agreement):
1.
A new Section 11(c) is hereby added as follows:

(c)    From and after a Change of Control, whether or not the Executive’s
employment terminates, at the Executive’s election, the Executive shall be
entitled to purchase the automobile provided by the Bank that the Executive is
using (or has ordered) as of October 28, 2015 at book value as reflected in the
Company’s books, plus any sales tax and registration fees.
2.
A new Section 11(d) is hereby added as follows:

(d)    Notwithstanding the terms of the Astoria Federal Savings and Loan
Association Retirement Medical and Dental Benefit Policy for Senior Officers
(Vice Presidents & Above) (the “Retiree Welfare Policy”), effective as of a
Change of Control, the Executive shall be considered to have satisfied the
eligibility requirements of the Retiree Welfare Policy and shall be eligible to
commence benefits under such policy upon or following any termination of
employment thereafter based on a level of employer subsidy that credits the
Executive with an additional three years of


W/2622867



--------------------------------------------------------------------------------




age and service beyond the Executive’s age and service on the date of his
termination of employment (e.g., if the Executive is age 52 with 7 years of
service as of the date of the Change of Control, the Executive shall be eligible
for benefits without regard to when the Executive’s termination date occurs and
upon the Executive’s termination date, the Executive shall be treated as being
three years older than his actual age, and with three years more service than
his years of service, as of the termination date).
3.
Except as expressly amended by this Amendment, all terms and conditions of the
Employment Agreement shall remain in full force and effect. This Amendment shall
be governed by and construed and enforced in accordance with the laws of the
State of New York applicable to contracts entered into and to be performed
entirely within the State of New York. This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, and all of which
shall constitute one and the same instrument. If the Merger Agreement is
terminated by the parties thereto without the consummation of the transactions
contemplated thereby, this Amendment shall be null and void ab initio.

[Signature Page Follows]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.


ATTEST:                    ASTORIA FINANCIAL CORPORATION






/s/    David J. DeBaum            By:    /s/    Monte N. Redman        
Name:    David J. DeBaun             Name:    Monte N. Redman
Title:    Senior Vice President &         Title:    President & Chief Executive
Officer
Assistant Secretary




/s/    Alan P. Eggleston        
Alan P. Eggleston




[Signature Page to A&R Employment Agreement Amendment]